                         Case 2:19-cv-02159-JCM-BNW Document 21 Filed 01/27/20 Page 1 of 3




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendants
                     7   Wynn Las Vegas, LLC and Wynn Resorts, Ltd.

                     8
                                                     UNITED STATES DISTRICT COURT
                     9
                                                            DISTRICT OF NEVADA
                10
                         BRENNA SCHRADER, an individual, on
                11       behalf of herself and all others similarly
                         situated,                                        Case No. 2:19-cv-02159-JCM-BNW
                12
                                        Plaintiff,
                13
                                 vs.
                14                                                        STIPULATION TO EXTEND
                         STEPHEN ALAN WYNN; an individual;                DEADLINE FOR ALL DEFENDANTS
                15       MAURICE WOODEN, an individual, WYNN              TO RESPOND TO PLAINTIFFS’
                         LAS VEGAS, LLC dba WYNN LAS VEGAS                COMPLAINT AND SUBMIT
                16       a Nevada Limited Liability, WYNN                 PROPOSED DISCOVERY PLAN AND
                         RESORTS, LTD, a Nevada Limited Liability         SCHEDULING ORDER
                17       Company; and DOES 1-20, inclusive; ROE
                         CORPORATIONS 1-20, inclusive,                    (SECOND REQUEST – Response to
                18                                                        Complaint)
                                       Defendants.
                19                                                        (FIRST REQUEST – Submission of
                                                                          Proposed Discovery Plan and Scheduling
                20                                                        Order)
                21
                22                 IT IS HEREBY STIPULATED by and between Plaintiff Brenna Schrader (“Plaintiff”),
                23         through her counsel Richard Harris Law Firm, and Defendants Wynn Las Vegas, LLC and
                24         Wynn Resorts, Ltd. (“Defendants”), through their counsel Jackson Lewis P.C., Defendant
                25         Stephen Alan Wynn, through his counsel Peterson Baker, PLLC, and Defendant Maurice
                26         Wooden, by and through his counsel Kennedy & Couvillier, that all Defendants shall have a 30-
                27         day extension up to and including February 26, 2020, in which to file responses to Plaintiffs’
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:19-cv-02159-JCM-BNW Document 21 Filed 01/27/20 Page 2 of 3




                     1     Complaint; and, that the Parties will have an extension to submit a proposed discovery plan and

                     2     scheduling order to the Court, one week later, on March 4, 2020.

                     3               This Stipulation is submitted and based upon the following:

                     4          1.        Defendants Wynn Las Vegas, LLC’s and Wynn Resorts, Ltd.’s responses to the

                     5   Complaint currently are due on January 27, 2020. See Order [ECF No. 7].

                     6          2.        Defendant Stephen Alan Wynn’s response to the Complaint is currently due on

                     7   February 3, 2020. See Order [ECF No. 12].

                     8          3.        Defendant Maurice Wooden’s response to the Complaint is currently due on

                     9   February 3, 2020. See Order [ECF No. 17].

                10              4.        Due to the class and collective claims alleged in the Complaint and pending

                11       discussions between Plaintiffs’ and Defendants’ counsels in this case regarding the allegations,

                12       multiple subclasses, and necessary investigation of the class and collective claims, additional time

                13       is needed by all Defendants in order to respond to the Complaint.

                14              5.        In addition, pursuant to LR 26-1, the proposed discovery plan and scheduling order

                15       is currently due no later than January 29, 2020.

                16              6.        However, the Parties presently are discussing the class claims in this case and

                17       exploring whether some of the issues and claims may be narrowed or resolved early without the

                18       need for motion practice prior to commencing discovery, which may further narrow the scope of

                19       discovery in this class action case with multiple subclasses. Thus, the Parties request the Court

                20       grant an extension on the deadline to submit the proposed discovery plan and scheduling order so

                21       the Parties can conclude their discussions and submit their responses to the Complaint prior to

                22       submitting a proposed discovery plan and scheduling order.

                23              7.        The parties request the Court grant an extension of the deadline to file a response

                24       to the Complaint to February 26, 2020, and grant an extension of the deadline to file a proposed

                25       discovery plan and scheduling order pursuant to LR 26-1 to March 4, 2020.

                26              8.        This is the first request for an extension of time for the Parties to file a proposed

                27       discovery plan and scheduling order pursuant to LR 26-1.

                28
Jackson Lewis P.C.
                                                                            2
    Las Vegas
                         Case 2:19-cv-02159-JCM-BNW Document 21 Filed 01/27/20 Page 3 of 3




                     1                9.        This is the second request for an extension of time for Defendants to file a

                     2   response to Plaintiff’s Complaint.

                     3                10.       This request is made in good faith and not for the purpose of delay.

                     4                11.       Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     5   as waiving any claim and/or defense held by any party.

                     6                   Dated this 24th day of January, 2020.
                     7
                           RICHARD HARRIS LAW FIRM                                    JACKSON LEWIS P.C.
                     8
                           /s/ Burke Huber                                            /s/ Deverie J. Christensen
                     9     Richard Harris, Bar No. 505                                Deverie J. Christensen, Bar No. 6596
                           Benjamin Cloward, Bar No. 11087                            Daniel Aquino, Bar No. 12682
                10         Burke Huber, Bar No. 10902                                 300 S. Fourth Street, Ste. 900
                           801 S. Fourth Street                                       Las Vegas, Nevada 89101
                11         Henderson, Nevada 89101
                                                                                      Attorneys for Defendants
                12         Attorney for Plaintiff                                     Wynn Las Vegas, LLC and Wynn Resorts,
                           Brenna Schrader                                            Ltd.
                13
                           KENNEDY & COUVILLIER                                       PETERSON BAKER, PLLC
                14
                15         /s/ Maximiliano Couvillier                                 /s/ Tamara Beatty Peterson
                           Maximiliano D. Couvillier, Bar No. 7661                    Tamara Beatty Peterson, Bar No. 5218
                16         3271 E. Warm Springs Road                                  10001 Park Run Drive
                           Las Vegas, Nevada 89120                                    Las Vegas, Nevada 89145
                17
                           Attorney for Defendant                                     Attorney for Defendant
                18         Maurice Wooden                                             Stephen Alan Wynn

                19
                                                                             ORDER
                20
                                                                      IT IS SO ORDERED:
                21
                22
                23                                                    United States District Court/Magistrate Judge
                24                                                            1/30/2020
                                                                      Dated: _________________________
                25
                26
                27
                28       4823-7208-4146, v. 3



Jackson Lewis P.C.
                                                                                  3
    Las Vegas
